Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 11/23/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 08/26/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. With entry of the amendment claims 78, 80-99 and 101 are pending in the application.  
SEQ ID Nos. 23, 24, 30, 32, 35, 37 and 39-42 are free of the prior art searched.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 11/23/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claims 84 and 94 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 
Claim 84 recites “wherein the modified oligonucleotide comprises as least one modified nucleoside” and depends from claim 80 that recites “at least one modification selected from a modified sugar moiety and a modified internucleoside linkage”.   The limitation in claim 84 is broader because it could encompass other modifications and thus fails to further limit claim 80.
Claim 94 fails to further limit claim 93 because it recites the linkage is a modified linkage which is recited in claim 93. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 78-99 and 101 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Vlaam et al. (US Patent No. 10,900,041 of record).
The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 16 to 19 linked nucleosides, wherein the nucleobase sequence of the modified oligonucleotide is at least 100%, complementary to an equal-length portion within nucleobase 282128 and nucleobase 282150 of SEQ ID NO: 1, wherein the modified oligonucleotide comprises at least one modification selected from a modified sugar moiety and a modified internucleoside and drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 7-10, 13, 14, 33 and 38, and drawn to a method of modulating splicing of an APP transcript in a cell, a method of modulating splicing of an APP transcript in a cell comprising contacting the cell with a oligomeric compound as claimed and wherein the administering prevents or delays the onset of Alzheimer's disease in the animal.
Upon further examination, the claims are interpreted such that the oligonucleotide compound “comprises” a modified oligonucleotide consisting of 16 to 19 or 18 to 21 linked nucleosides.  The claim therefore can be an oligomeric compound longer than 19 or 21 nucleotides but must include a modified oligonucleotide that consists of 16 to 19 or 18 to 21 linked nucleosides because the term “comprising” is synonymous with “including” or “containing” and is inclusive or open-ended and does not exclude additional, unrecited elements. The use of “consisting” in the body of the claim does not limit the open-ended “comprising” term. (See MPEP 2111.03).
De Vlaam et al. teach the invention provides an antisense oligonucleotide (AON) capable of preventing or reducing exon 17 inclusion into a human APP mRNA, when said mRNA is produced by splicing from an APP transcript in a human cell; Preferred AONs are oligoribonucleotides, and ideally these have internucleoside linkages which are chemically modified (preferably with phosphorothioate-linkages).  Modification of the ribose sugar is also useful e.g. with a 2'-O-alkyl modification (ideally 2'-O-methyl) (see column 3).
De Vlaam et al. teach antisense oligonucleotides that comprising modified oligonucleotides that are 100% complementary to an equal-length portion within nucleobase 282128 and nucleobase 282150 of SEQ ID NO: 1 (such as SEQ ID No. 9) or teach modified oligonucleotides having SEQ ID Nos. 7-10, 13, 14, 33 and 38 (see alignments below).  
De Vlaam et al. teach the oligonucleotide is a LNA or a morpholino and can be in a pharmaceutical composition (see columns 15-21).  De Vlaam et al. teach methods of preventing or reducing exon 17 exclusion using the claim oligonucleotide (see claims) and teach ONs can be formulated in pharmaceutical compositions for preventing or reducing exon 17 inclusion into a mammalian, preferably human APP mRNA.  Thus they can be used for treating or preventing Amyloid beta (A.beta.) associated diseases such as CAA (Cerebral Amyloid Angiopathy) and Alzheimer's disease (see column 3). 	
	Thus De Vlaam et al. anticipates the instant claims.

The following sequence alignments represent the following SEQ ID Nos. wherein Qy is the claimed SEQ ID and Db is the prior art sequence: 
SEQ ID No. 7
Patent No. 10900041 – SEQ ID 17

  Query Match             100.0%;  Score 18;  DB 6;  Length 24;
  Best Local Similarity   77.8%;  
  Matches   14;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACCTTGAAAACAAATTA 18
              ||||::|||||||||::|
Db          4 CACCUUGAAAACAAAUUA 21


SEQ ID No. 8
Patent No. 10900041 – SEQ ID 19

Qy          1 AAGAACACCTTGAAAACA 18
              |||||||||::|||||||
Db          8 AAGAACACCUUGAAAACA 25

SEQ ID No. 9
Patent No. 10900041 – SEQ ID 9

Qy          1 CTGCAAAGAACACCTTGA 18
              |:||||||||||||::||
Db          3 CUGCAAAGAACACCUUGA 20

SEQ ID No. 10
Patent No. 10900041 – SEQ ID 18

Qy          1 ATCTTCTGCAAAGAACAC 18
              |:|::|:|||||||||||
Db          3 AUCUUCUGCAAAGAACAC 20
SEQ ID No. 13
Patent No. 10900041 – SEQ ID 36

Qy          1 GCACCTTTGTTTGAACCC 18
              |||||:::|:::||||||
Db          2 GCACCUUUGUUUGAACCC 19

SEQ ID No. 14
Patent No. 10900041 – SEQ ID 29

Qy          1 GCACCTTTGTTTGAACCC 18
              |||||:::|:::||||||
Db          2 GCACCUUUGUUUGAACCC 19

                             
SEQ ID No. 33
Patent No. 10900041 – SEQ ID 15

Qy          1 GATGAATGGATGTGTACT 18
              ||:|||:|||:|:|:||:
Db          1 GAUGAAUGGAUGUGUACU 18



SEQ ID No. 38
Patent No. 10900041 – SEQ ID 16

Qy          1 AGTTTACCTACCTCCACC 18
              ||:::|||:|||:|||||
Db          4 AGUUUACCUACCUCCACC 21



Claim(s) 80-96 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Roon-Mom et al. (US Patent No. 10,364,432).
	The claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides or a modified oligonucleotide at least 90-100% complementary to an equal -length region of SEQ ID No. 1, wherein the nucleobase sequence of the modified oligonucleotide comprises any one of SEQ ID NOs: 34 and 36.
	van Roon-Mom et al. teach an antisense oligonucleotide comprising at least 18 nucleotides of SEQ ID Nos. 34 and 36 wherein the oligonucleotide can comprise at least one modified oligonucleotide as in claims 83-95 and further teach pharmaceutical compositions. SEQ ID Nos. 34 and 36 target regions of SEQ ID No. 1 as shown in Table 1 of the instant specification, thus van Roon-Mom meets the limitations of claim 82.
The claims are interpreted such that the oligonucleotide compound “comprises” a modified oligonucleotide consisting of 18 to 21 linked nucleosides.  The claim therefore can be an oligomeric compound longer than 21 nucleotides but must include a modified oligonucleotide that consists of 18 to 21 linked nucleosides because the term “comprising” is synonymous with “including” or “containing” and is inclusive or open-ended and does not exclude additional, unrecited elements. The use of “consisting” in the body of the claim does not limit the open-ended “comprising” term. (See MPEP 2111.03).
Thus van Roon-Mom et al. anticipates the instant claims.

The following sequence alignments represent the following SEQ ID Nos. wherein Qy is the claimed SEQ ID and Db is the prior art sequence: 
SEQ ID No. 34	

; Sequence 24, Application US/15439776
; Patent No. 10364432

  Query Match             100.0%;  Score 18;  DB 3;  Length 23;
  Best Local Similarity   72.2%;  
  Matches   13;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACCATGATGAATGGATGT 18
              ||||:||:|||:|||:|:
Db          2 ACCAUGAUGAAUGGAUGU 19

SEQ ID No. 36

; Sequence 30, Application US/15439776
; Patent No. 10364432

  Query Match             100.0%;  Score 18;  DB 3;  Length 23;
  Best Local Similarity   83.3%;  
  Matches   15;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTCCACCACACCATGAT 18
              ||:|||||||||||:||:
Db          4 CCUCCACCACACCAUGAU 21



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 80, 84, 93, 94 and 95 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schilling et al. (US Patent No. 8,283,517) or Golde et al. (US 20030221204) or Monia et al. (US Patent No. 5,837,449) or Leamon et al. (US Patent No. 8,673,560) or Cordell, B (US Patent No. 5,912,410) or Shapiro et al. (US 20090023158) or Jyh-Lyh et al. (US 20050043264) in view of Nikiforov et al. (PCR Methods and Applications, 1994, Vol. 3: 285-291).
The instant claims are drawn to an oligomeric compound comprising a modified oligonucleotide consisting of 18 to 21 linked nucleosides, wherein the nucleobase sequence of the modified oligonucleotide comprises SEQ ID NOs 16, 17, 19, 20, 21, 27, 28 and 31. The claims are interpreted such that the oligonucleotide compound “comprises” a modified oligonucleotide consisting of 18 to 21 linked nucleosides.  The claim therefore can be an oligomeric compound longer than 21 nucleotides but must include a modified oligonucleotide that consists of 18 to 21 linked nucleosides because the term “comprising” is synonymous with “including” or “containing” and is inclusive or open-ended and does not exclude additional, unrecited elements. The use of “consisting” in the body of the claim does not limit the open-ended “comprising” term. (See MPEP 2111.03).
Schilling et al. teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID Nos. 17 and 20 (see alignments below and paragraph 274). Schilling et al. do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Golde et al. teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID No. 21 (see alignments below and paragraph 0079). Golde et al. do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Monia et al. teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID No. 27 (see alignments below and Example 1). Monia et al. do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Leamon et al. teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID No. 28 (see alignments below and col. 15). Leamon et al. do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Cordell teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID No. 31 (see alignments below and example 9). Cordell do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Shapiro et al. teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID No. 16 (see alignments below and Table 1). Shapiro et al. do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Jyh-Lyh et al. teach an oligonucleotide comprising 18 nucleotides of instant SEQ ID No. 19 (see alignments below and Example 7). Jyh-Lyh et al. do not teach modification of oligonucleotide primers with phosphorothioate bonds.
Nikiforov et al. teach modification of the oligonucleotide, used in assays, with phosphorothioate bonds protects the oligonucleotide from enzymatic degradation.  
A person of ordinary skill in the art, upon reading Nikiforov et al., would have recognized the desirability of improved nuclease resistance of oligonucleotides comprising phosphorothioate bonds for use in detection assays.  Furthermore, the incorporation of phosphorothioate bonds would have reasonably been expected to be applicable to the claimed oligonucleotide, thus it would have been obvious to a person of ordinary skill in the art to try the modifications taught by Nikiforov et al. in an attempt to impart improved nuclease resistance to oligonucleotides.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following sequence alignment represents the following SEQ ID Nos 16, 17, 20, 21, 27, 28 and 31 wherein Qy is the claimed SEQ ID and Db is the prior art sequence: 

SEQ ID No. 16
; Sequence 86, Application US/12172978
; Publication No. US20090023158A1

Qy          1 TCCAATGATTGCACCTTT 18
              ||||||||||||||||||
Db          2 TCCAATGATTGCACCTTT 19

SEQ ID No. 17
; Sequence 44, Application US/12209321
; Patent No. 8283517
; 

  Query Match             100.0%;  Score 18;  DB 26;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAGTCCAATGATTGCA 18
              ||||||||||||||||||
Db          2 ATGAGTCCAATGATTGCA 19


SEQ ID No. 20
; Sequence 44, Application US/12209321
; Patent No. 8283517

  Query Match             100.0%;  Score 18;  DB 26;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAGTCCAATGATTGCA 18
              ||||||||||||||||||
Db          2 ATGAGTCCAATGATTGCA 19



SEQ ID No. 21
; Sequence 11, Application US/10185297
; Publication No. US20030221204A1
US-10-185-297-11

  Query Match             100.0%;  Score 18;  DB 8;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTATGACAACACCGCCCA 18
              ||||||||||||||||||
Db         17 CTATGACAACACCGCCCA 34



SEQ ID No. 27
RESULT 1
; Sequence 27, Application US/08331389A
; Patent No. 5837449
;    ANTI-SENSE:  yes
US-08-331-389A-27

  Query Match             100.0%;  Score 18;  DB 12;  Length 44;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCATCACCAAGGTGATGA 18
              ||||||||||||||||||
Db         26 GCATCACCAAGGTGATGA 43



SEQ ID No. 28
; Sequence 62966, Application US/13618805A
; Patent No. 8673560

  Query Match             100.0%;  Score 18;  DB 27;  Length 24;
  Best Local Similarity   94.4%;  
  Matches   17;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTCAGCATCACCAAGGT 18
              ||||||||:|||||||||
Db          7 CTTCAGCAUCACCAAGGT 24


SEQ ID No. 31
; Sequence 22, Application US/08422333
; Patent No. 5912410

  Query Match             100.0%;  Score 18;  DB 12;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTACTGTTTCTTCTT 18
              ||||||||||||||||||
Db          4 TGTGTACTGTTTCTTCTT 21

SEQ ID No. 19
; Sequence 2, Application US/10883150
; Publication No. US20050043264A1

  Query Match             100.0%;  Score 18;  DB 10;  Length 54;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACCGCCCACCATGAGTCC 18
              ||||||||||||||||||
Db         34 ACCGCCCACCATGAGTCC 51

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635